Exhibit 10.1
 
 
PURCHASE AND SALE AGREEMENT
between
WILLIAMS COAL SEAM GAS ROYALTY TRUST
as Seller,
and
WILLIAMS PRODUCTION COMPANY, LLC
as Buyer
 
Dated as of October 27, 2010
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I DEFINITIONS AND REFERENCES     1
  Section 1.1  
Definitions
    1   Section 1.2  
References, Gender, Number
    5          
 
        ARTICLE II SALE AND PURCHASE     6   Section 2.1  
Sale and Purchase
    5   Section 2.2  
Allocation of Distributions
    5          
 
        ARTICLE III CONSIDERATION AND PAYMENT     6   Section 3.1  
Consideration and Purchase Price
    6   Section 3.2  
Payment Instructions
    6   Section 3.3  
Costs and Expenses
    7          
 
        ARTICLE IV PURCHASE PRICE ADJUSTMENTS     7       [Intentionally
Omitted]                
 
        ARTICLE V REPRESENTATIONS AND WARRANTIES     7   Section 5.1  
Representations and Warranties of Seller
    7   Section 5.2  
Representations and Warranties of Buyer
    9          
 
        ARTICLE VI CLOSING     10   Section 6.1  
Closing
    10   Section 6.2  
Seller’s Closing Obligations
    11   Section 6.3  
Buyer’s Closing Obligations
    11   Section 6.4  
Survival Past Closing
    11          
 
        ARTICLE VII MISCELLANEOUS     12   Section 7.1  
Counterparts
    12   Section 7.2  
Governing Law; Consent to Jurisdiction
    12   Section 7.3  
Waiver of Jury Trial
    12   Section 7.4  
Entire Agreement
    12   Section 7.5  
Notices
    12   Section 7.6  
Successors and Assigns; Assignment
    13   Section 7.7  
Amendments and Waivers
    13   Section 7.8  
Schedules and Exhibits
    14   Section 7.9  
Agreement for the Parties’ Benefit Only
    14  

i 



--------------------------------------------------------------------------------



 



                              Page   Section 7.10  
Severability
    14   Section 7.11  
No Retained Liens
    14   Section 7.12  
No Recourse to Officers, Etc.
    14   Section 7.13  
Further Cooperation
    15   Section 7.14  
Access to Information
    15  

SCHEDULES

         
Schedule 1.1
  —   List of Persons with Knowledge
Schedule 1.2
  —   Recording Schedule of Original Conveyance
Schedule 5
  —   Disclosures

EXHIBITS

         
Exhibit A
  —   Affidavit of Non-Foreign Status
Exhibit B
  —   Form of Conveyance
Exhibit C
  —   Form of New Gas Purchase Agreement
Exhibit D
  —   Form of Legal Opinion
Exhibit E
  —   Form of NPI Amendment

ii 



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT (herein referred to as this “Agreement”),
dated as of October 27, 2010, is by and between Williams Coal Seam Gas Royalty
Trust, a Delaware statutory trust (“Seller”), and Williams Production Company,
LLC, a Delaware limited liability company (“Buyer”).
WITNESSETH:
     WHEREAS, Seller owns a Net Profits Interest consisting of an interest in
and to the coalbed methane in and under and that may be produced from or
attributable to certain mineral properties; and
     WHEREAS, Seller intends to sell to Buyer, and Buyer intends to purchase
from Seller, such Net Profits Interest upon the terms and subject to the
conditions described herein; and
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND REFERENCES
     Section 1.1 Definitions.
     When used in this Agreement, the following terms have the following
meanings:
     “Action” means any action, claim, suit, arbitration, inquiry, proceeding,
investigation, condemnation or audit by or before any court or other
Governmental Authority or any arbitrator or panel of arbitrators.
     “Affidavit of Non-Foreign Status” means the Affidavit of Non-Foreign Status
of even date herewith by Seller in the form attached hereto as Exhibit A.
     “Affiliate” means, as to the Person specified, any Person (a) controlling,
controlled by or under common control with such specified Person, (b) which
beneficially owns or holds 25% or more of any class of stock or other equity
interest of such specified Person, or (c) 25% or more of any class whose stock
or equity interest is beneficially owned or held by such specified Person and
its Affiliates. The concept of control, controlling, or controlled as used in
this context means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of another, whether
through the ownership of voting securities, by contract, or otherwise. The
transactions contemplated hereby shall not be considered or taken into account
in determining if any Person is an Affiliate of any other Person, and no Person
shall be deemed an Affiliate of any Person by reason of any rights, interests,
or remedies of either Person under this Agreement or the other Transaction
Documents.
     “Agreement” has the meaning stated in the first paragraph hereof.
     “Btu” means a British thermal unit.

1



--------------------------------------------------------------------------------



 



     “Business Day” means a day (other than a Saturday or Sunday) on which
commercial banks in Texas are generally open for business.
     “Buyer” has the meaning stated in the first paragraph of this Agreement.
     “Closing” means the consummation of the transaction contemplated by this
Agreement as provided in Article VI.
     “Closing Date” means the date of this Agreement.
     “Closing Statement” has the meaning set forth in Section 6.2(c).
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto.
     “Conveyance” means the Assignment, Bill of Sale and Conveyance of even date
herewith between Seller and Buyer, substantially in the form attached hereto as
Exhibit B.
     “Defensible Title” means record and beneficial title of Seller in and to
the Net Profits Interest that entitles Seller to receive not less than the
ownership interests stated in the Original Conveyance and that is free and clear
of any and all royalties, overriding royalties, production payments, liens,
Taxes, encumbrances, mortgages, security interests and defects that would result
in a loss of any interest in the Net Profits Interest.
     “Effective Date” means 12:01 a.m. (Mountain Time) on September 1, 2010.
     “Environmental Laws” means all Laws that relate to (a) the prevention,
abatement or elimination of pollution, or the protection of the environment or
natural resources, (b) the generation, handling, treatment, storage, disposal,
release or transportation of waste materials or hazardous or toxic substances,
or (c) the regulation of or exposure to hazardous, toxic or other substances
alleged to be harmful, including the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601, et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901, et seq.; the Federal Water
Pollution Control Act (Clean Water Act), 33 U.S.C. § 1251, et seq.; the Clean
Air Act, 42 U.S.C. § 7401, et seq.; the Hazardous Materials Transportation Act,
49 U.S.C. § 1471, et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601,
et seq.; the Oil Pollution Act, 33 U.S.C. § 2701, et seq.; the Emergency
Planning and Community Right-to-Know Act, 42 U.S.C. § 11001, et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f through 300j; and the Endangered Species
Act, 16 U.S.C. § 1531, et seq.; and all similar Laws of any Governmental
Authority having jurisdiction over the property in question.
     “Excess Capital Costs” shall have the meaning given such term in the
Original Conveyance.
     “Existing Gas Purchase Agreement” means the Sales Contract as such term is
defined in the Original Conveyance.

2



--------------------------------------------------------------------------------



 



     “Gas” means natural gas, casinghead gas and other gaseous hydrocarbons, as
well as any mixture of hydrocarbon gases and noncombustible gases consisting
essentially of methane, including any natural gas liquids removable by
processing, but excluding helium, crude oil, condensate and other liquid
hydrocarbons removed by conventional mechanical field separation.
     “Governmental Authority” means (a) the United States of America, (b) any
state, county, parish, municipality, or other governmental subdivision within
the United States of America, and (c) any court or any governmental, regulatory
or administrative department, commission, board, bureau, agency, or other
instrumentality of the United States of America or of any state, county, parish,
municipality, or other governmental subdivision within the United States of
America.
     “Hydrocarbons” mean Oil and Gas.
     The term “knowledge” when used with reference to Seller as to a particular
fact, circumstance or condition, means the current actual knowledge (as opposed
to any constructive or imputed knowledge) of any Person listed in Schedule 1.1
without inquiry or due diligence on the part of such Person. For the avoidance
of doubt, any representation or warranty contained herein limited to the
knowledge of Seller shall not include or imply any duty to make inquiry or
undertake due diligence on the part of the Persons listed in Schedule 1.1.
     “Law” means any applicable statute, law (including common law), ordinance,
regulation, rule, ruling, order, restriction, requirement, writ, injunction,
decree, or other official act of or by any Governmental Authority.
     “Lease” means an oil, gas or mineral lease, a deed, or any other instrument
creating or evidencing ownership of oil, gas or mineral interests constituting a
part of the Underlying Properties, together with any renewal, amendment,
ratification or extension of such lease, deed or other instrument.
     “Net Profits Interest” means, collectively, (a) the Net Profits Interest
(as defined in the Original Conveyance) and the Infill Net Profits Interest (as
defined in the Original Conveyance) granted to Seller pursuant to the terms of
the Original Conveyance and (b) all other interests, rights, benefits and
privileges of Seller arising under, or created by, the terms and provisions of
the Original Conveyance.
     “New Gas Purchase Agreement” means the Gas Purchase Agreement of even date
herewith between WPX Gas Resources Company and Williams Production Company,
substantially in the form attached hereto as Exhibit C.
     “NPI Amendment” the Amendment to Net Profits Conveyance of even date
herewith between Williams Production Company LLC and Bank of America, N.A., as
Trustee of Seller, and also for the benefit of the Bank of New York Mellon Trust
Company, N.A., as Delaware Trustee of Seller, substantially in the form attached
hereto as Exhibit E.
     “Oil” means crude oil, condensate and other liquid hydrocarbons, including
condensate and other liquid hydrocarbons removed by conventional mechanical
field separation, but excluding natural gas liquids removable by processing.

3



--------------------------------------------------------------------------------



 



     “Original Conveyance” means the Net Profits Conveyance dated effective as
of October 1, 1992 by and among Williams Production Company, The Williams
Companies, Inc., Bank of America, N.A. (as successor in interest to NationsBank
of Texas, N.A., as Trustee of Seller, and The Bank of New York Mellon Trust
Company, N.A. (as successor in interest to Chemical Bank Delaware), as Delaware
Trustee of Seller, and recorded as set forth in Part A of Schedule 1.2, as such
has been supplemented and amended by the Supplemental Net Profits Conveyance
entered into in May 2010 by and between Williams Production Company LLC and Bank
of America, N.A., as Trustee of Seller, and also for the benefit of the Bank of
New York Mellon Trust Company, N.A., as Delaware Trustee of Seller, and recorded
as set forth in Part B of Schedule 1.2, and as such has been further amended by
the NPI Amendment.
     “Permits” means all licenses, permits, certificates, orders, approvals,
franchises, exemptions, variances, waivers and authorizations of any
Governmental Authority, including applications therefor, necessary or required
to own the Net Profits Interest (including those required by Environmental
Laws).
     “Person” means any Governmental Authority or any natural person, firm,
partnership, corporation, limited liability company, joint venture, trust,
unincorporated organization, or other entity or organization.
     “Preference Right” means any right or agreement that enables or may enable
any Person to purchase or acquire any Underlying Property, the Net Profits
Interest or any interest therein or portion thereof as a result of the
conveyance, sale, assignment, and transfer of the Net Profits Interest to Buyer.
     “Purchase Price” means $23,100,000.00.
     “Seller” has the meaning stated in the first paragraph of this Agreement.
     “Solvent” means that, as of any date of determination as to any Person,
before and after giving effect to the transactions contemplated by this
Agreement (a) the amount of the “present fair saleable value” of the assets of
such Person will, as of such date, exceed the amount of all “liabilities of such
Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (A) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (B) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
     “Specified Courts” has the meaning stated in Section 7.2.

4



--------------------------------------------------------------------------------



 



     “Taxes” means all ad valorem, property, gathering, transportation, pipeline
regulating, gross receipts, severance, production, gross production, excise,
heating content, carbon, environmental, occupation, sales, use, registration,
value added, fuel, real estate transfer, utility, mineral, land holding,
storage, windfall profits and other taxes and governmental charges and
assessments imposed on or as a result of all or any part of the Net Profits
Interest or the proceeds thereof. Interest, penalties and withholding
obligations owing to Governmental Authorities with respect to any Taxes shall
also constitute Taxes.
     “Transaction Documents” means this Agreement, the Conveyance or any other
document entered into among Seller and Buyer in connection therewith and
herewith.
     “Trust Agreement” means the Trust Agreement of Seller dated effective
December 1, 1992, as amended.
     “Underlying Properties” has the meaning given to such term in the Original
Conveyance.
     “WPC” means Williams Production Company, LLC.
     Section 1.2 References, Gender, Number.
     All references in this Agreement to articles, sections, subsections and
other subdivisions refer to corresponding articles, sections, subsections and
other subdivisions of this Agreement unless expressly provided otherwise. Titles
appearing at the beginning of any of such articles, sections, subsections or
other subdivisions are for convenience only and shall not constitute part of
such articles, sections, subsections or other subdivisions and shall be
disregarded in construing the language contained in such articles, sections,
subsections or other subdivisions. The words “this Agreement”, “this
instrument”, “herein”, “hereof”, “hereunder”, and words of similar import refer
to this Agreement as a whole and not to any particular article, section,
subsection or other subdivision unless expressly so limited. Unless the context
otherwise requires: “including” and its grammatical variations mean “including
without limitation”; “or” is not exclusive; words in the singular form shall be
construed to include the plural and vice versa; words in any gender include all
other genders; references herein to any instrument or agreement refer to such
instrument or agreement as it may be amended or supplemented from time to time;
and references herein to any Person include such Person’s successors and
assigns. All references in this Agreement to exhibits and schedules refer to
exhibits and schedules to this Agreement unless expressly provided otherwise,
and all such exhibits and schedules are hereby incorporated herein by reference
and made a part hereof for all purposes. This Agreement has been drafted with
the joint participation of Seller and Buyer and shall be construed neither
against nor in favor of any such party but rather in accordance with the fair
meaning hereof.

5



--------------------------------------------------------------------------------



 



ARTICLE II
SALE AND PURCHASE
     Section 2.1 Sale and Purchase.
     On the terms and conditions of this Agreement, Seller agrees to sell and
convey to Buyer, and Buyer agrees to purchase from Seller, the Net Profits
Interest. Such conveyance shall be effective on and as of the Effective Date.
     Section 2.2 Allocation of Distributions.
     Buyer and Seller covenant and agree that, from and after the Closing, Buyer
shall be entitled to receive all payments under the Net Profits Interest that
are made pursuant to the Original Conveyance relating to any time period,
whether before or after the Effective Date, including any amounts that may be
paid after the Closing pursuant to the Original Conveyance that includes amounts
attributable to events or adjustments that occurred prior to the Effective Date,
provided, however, that notwithstanding the foregoing Buyer will make payment,
or cause payment to be made, to the Seller for payments due in respect of July
and August 2010 and any “true up” due in respect of the June 2010 payment in
accordance with Section 8.01 of the Original Conveyance on or before October 31,
2010. In addition, Buyer and Seller covenant and agree that in calculating the
amount of any payments to be made pursuant to the Original Conveyance after the
Closing all costs properly deductible under the Net Profits Interest shall be so
deducted whether or not such costs are attributable to events or adjustments
that occurred before or after the Effective Date. Seller shall be entitled to
retain all payments that have been made under the Net Profits Interest prior to
the Closing, as well as payments to be made pursuant to the proviso of the first
sentence of this Section 2.2. Notwithstanding the terms of this Section 2.2,
Seller shall retain after Closing the audit, inspection, complaint and exception
rights set forth under Article VII of the Original Conveyance with respect to
periods preceding the Effective Date; provided, however, that such rights shall
cease upon dissolution of the Seller. Notwithstanding anything in this Agreement
to the contrary, Seller intends after the Closing to continue to request that
affiliates of Buyer furnish administration services from time to time upon
request in accordance with that certain Administrative Services Agreement, dated
as of December 1, 1992, as amended, by and between the Seller and The Williams
Companies, Inc., and Seller will continue to pay for such services so furnished
after Closing in accordance with the terms of such Administrative Services
Agreement.
ARTICLE III
CONSIDERATION AND PAYMENT
     Section 3.1 Consideration and Purchase Price.
     In consideration for and concurrently with the sale and conveyance of the
Net Profits Interest to Buyer, Buyer shall pay the Purchase Price to Seller in
accordance with the terms hereof.
     Section 3.2 Payment Instructions.
     At the Closing, Buyer shall wire transfer its portion of the Purchase Price
in immediately available funds to Seller, as directed in writing by Seller prior
to the Closing. All amounts due and owing by Seller to Buyer under this
Agreement shall be made by wire transfer of immediately available funds to
Buyer, as directed by Buyer pursuant to the Closing Statement.

6



--------------------------------------------------------------------------------



 



     Section 3.3 Costs and Expenses.
     Buyer shall be responsible for all recording fees for the recording of the
Conveyance. Each of Buyer and Seller shall be responsible for its own costs,
fees and expenses (including, without limitation, legal fees and expenses) in
connection with the Transaction Documents and the transactions related to or
contemplated hereby or thereby.
ARTICLE IV
     [Intentionally Omitted].
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Section 5.1 Representations and Warranties of Seller.
     Seller represents and warrants to Buyer as of the Closing Date as follows:
          (a) Organization and Qualification. Seller is duly formed, validly
existing, and in good standing under the Laws of the State of Delaware and has
the requisite legal power to carry on its business as it is now being conducted.
Seller is duly qualified to do business, and is in good standing, as applicable,
in each jurisdiction as necessary to engage in its business and operations with
respect to the Net Profits Interests as now conducted, except for any failure to
be so qualified that would not have a material adverse effect on the value of
the Net Profits Interest or Seller’s ability to consummate the transactions
contemplated by this Agreement.
          (b) Authority. Seller has all requisite legal power and authority to
execute, deliver and perform its obligations under this Agreement and each of
the other Transaction Documents to which it is a party. The execution, delivery
and performance of this Agreement and each of the other Transaction Documents to
which Seller is a party and the transactions contemplated hereby or thereby have
been duly and validly authorized by all requisite action on the part of Seller.
          (c) Enforceability. This Agreement constitutes, and upon execution and
delivery by Seller of each of the other Transaction Documents to which it is a
party, each of such other Transaction Documents will constitute, a valid and
binding agreement of Seller, enforceable in accordance with its terms, subject
to (i) applicable bankruptcy, insolvency, reorganization, moratorium, and other
similar Laws of general application with respect to creditors and (ii) general
principles of equity.
          (d) No Conflict or Violation. Neither the execution and delivery of
this Agreement nor the other Transaction Documents by Seller nor the
consummation of the transactions and performance of the terms and conditions
contemplated hereby or thereby by Seller will (i) conflict with or result in any
breach of any provision of the Trust Agreement of Seller; or (ii) conflict in
any material respect with, result in a breach of, constitute a default under or
render void or ineffective — in any way that adversely affects the value of the
Net Profits Interest or could reasonably be expected to adversely affect the
transactions contemplated by this

7



--------------------------------------------------------------------------------



 



Agreement or the other Transaction Documents — any contract, agreement,
instrument, or obligation to which Seller is a party.
          (e) Consents. No consent, approval, authorization, or permit of, or
filing with or notification to, any Person which, if not obtained or made, could
reasonably be expected to adversely affect the value of the Net Profits
Interest, or could reasonably be expected to interfere in any material respect
with the transactions contemplated by this Agreement or the other Transaction
Documents, is required (i) for or in connection with the execution and delivery
of this Agreement or any other Transaction Document by Seller or for or in
connection with the consummation of the transactions and performance of the
terms and conditions contemplated hereby or thereby by Seller, (ii) in order to
prevent any change in terms, termination, cancellation, default, or acceleration
(or any right thereof from arising) under the terms, conditions, or provisions
of the Net Profits Interest as a result of such execution, delivery,
consummation, or performance, or (iii) in order to prevent the creation or
imposition of any lien, charge, penalty, restriction, security interest, or
encumbrance on or with respect to the Net Profits Interest as a result of such
execution, delivery, consummation, or performance.
          (f) Preference Rights. Except as disclosed in Schedule 5, to the
knowledge of Seller, the Net Profits Interest is not and will not be subject to,
and Seller is not bound by, any Preference Rights which apply to the conveyance
of the Net Profits Interest to Buyer or the execution, delivery or performance
of any of the transactions contemplated by the Transaction Documents and which,
if not waived or satisfied, could reasonably be expected to adversely affect the
value of the Net Profits Interest, or could reasonably be expected to interfere
in any material respect with the transactions contemplated by this Agreement or
the other Transaction Documents.
          (g) Actions; Orders. (i) There are no Actions pending or, to the
knowledge of Seller, threatened in writing against Seller or with respect to the
Net Profits Interest that could reasonably be expected to adversely affect the
value of the Net Profits Interest, or could reasonably be expected to interfere
in any material respect with the transactions contemplated by this Agreement or
the other Transaction Documents, and (ii) there is no judgment or outstanding
order, injunction, decree, or award rendered by any Governmental Authority,
arbitrator or panel of arbitrators against Seller or the Net Profits Interest
that could reasonably be expected to adversely affect the value of the Net
Profits Interest, or could reasonably be expected to interfere in any material
respect with the transactions contemplated by this Agreement or the other
Transaction Documents.
          (h) Compliance With Laws. Except as disclosed in Schedule 5, to the
knowledge of Seller, no material violation or alleged material violation (or of
any fact or circumstance which with notice or the passage of time or both would
constitute a violation) of any Law applicable to the Net Profits Interest exists
that could reasonably be expected to adversely affect the value of the Net
Profits Interest.
          (i) Brokerage Fees and Commissions. Neither Seller nor any Affiliate
of Seller has incurred any obligation or entered into any agreement for any
investment banking, brokerage, or finder’s fee or commission in respect of the
transactions contemplated by this Agreement or the other Transaction Documents
for which Buyer shall incur any liability.

8



--------------------------------------------------------------------------------



 



          (j) Defensible Title. Except as set forth on Schedule 5, Seller has
Defensible Title to the Net Profits Interest. Except for the Original
Conveyance, Seller has not entered into or granted any royalty, overriding
royalty, production payments, mortgage, encumbrance, lien, security interest or
other agreement that, individually or in the aggregate, would materially impair
the use or enjoyment of the Net Profits Interest.
          (k) Taxes. Seller has timely paid all Taxes levied against or with
respect to the Net Profits Interest that are currently due and payable as
required by Law.
          (l) Status of Seller. Seller is not a non-resident alien, foreign
corporation, foreign partnership, foreign trust or foreign estate (as those
terms are defined or used in the Code). Seller is not an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, nor is Seller otherwise subject to
regulation under or the restrictions of such act.
          (m) Information True. Except as set forth on Schedule 5, to the
knowledge of Seller, all filings made by Seller under the Securities and
Exchange Act of 1934 and all regulations thereunder, are true and correct in all
material respects and do not contain any material omission or misstatement.
Seller has not owned any property or assets other than the Net Profits Interest
or temporary investments of the proceeds thereof as permitted by the Trust
Agreement and has not engaged in any business activities or operations that are
unrelated to the Net Profits Interest or the administration and management of
the Seller.
          (n) Bankruptcy. There are no bankruptcy, reorganization, assignment
for the benefit of creditors or arrangement proceedings pending against, being
contemplated by, or, to the knowledge of Seller, threatened against Seller.
          (o) Deductions and Refund Obligations. To the Seller’s knowledge, no
basis exists for any deductions from payments to be made after the Closing
(excluding payment to be made to Seller in respect of July and August 2010 or
the “true up” in respect of the June 2010 payment in accordance with the proviso
of the first sentence of Section 2.2) under the terms of the Net Profits
Interest pursuant to Section 7.06 or Section 8.03 of the Original Conveyance.
          (p) No Material Adverse Change. From December 31, 2009 to the Closing
Date, there has not been any material adverse change (other than normal
fluctuations in production, fluctuations in the market prices for Hydrocarbons
generally, changes in general economic conditions, or changes that have
otherwise been disclosed to Buyer in Schedule 5 hereto) in the Net Profits
Interest or in the ability of Seller to perform its obligations under the
Transaction Documents.
          (q) Solvency. Seller is Solvent and, after consummation of the
transactions contemplated in this Agreement and the other Transaction Documents,
will continue to be Solvent.
     Section 5.2 Representations and Warranties of Buyer.
     Buyer represents and warrants to Seller as follows as of the Closing Date:

9



--------------------------------------------------------------------------------



 



          (a) Organization, Power and Authorization. Buyer is a limited
liability company duly organized, validly existing and in good standing under
the laws of the state of Delaware. Buyer has all requisite limited liability
company power and authority to execute, deliver and perform its obligations
under this Agreement and each of the other Transaction Documents to which it is
a party and has the requisite limited liability company power to own the Net
Profits Interest and carry on its business as it is now being conducted or as
contemplated to be conducted in connection with the ownership of the Net Profits
Interest. The execution, delivery and performance by Buyer of this Agreement and
the other Transaction Documents to which it is a party, and of the transactions
described herein and therein, have been duly and validly authorized by all
necessary action on the part of Buyer.
          (b) Purchase for Own Account. Buyer or its representatives have (and
had prior to negotiations regarding the Net Profits Interest) such knowledge and
experience in the ownership of oil and gas interests and financial and business
matters as to be able to evaluate the merits and risks of an investment in the
Net Profits Interest. Buyer is able to bear the risks of an investment in the
Net Profits Interest and understands the risks of, and other considerations
relating to, a purchase of the Net Profits Interest. Buyer understands and
acknowledges that: (i) an investment in the Net Profits Interest involves
certain risks and (ii) neither the United States Securities and Exchange
Commission nor any federal, state or foreign agency has passed upon the Net
Profits Interest or made any findings or determination as to the fairness of an
investment in the Net Profits Interest or the accuracy or adequacy of the
disclosures made to Buyer. Buyer is acquiring the Net Profits Interest for its
own account and not with any intention to transfer all or any part of the Net
Profits Interest to others in violation of the Securities Act of 1933, as
amended, or any other applicable securities laws.
          (c) Enforceability. This Agreement, and, upon execution and delivery
by Buyer of each of the other Transaction Documents to which Buyer is a party,
each such other Transaction Document, has been duly executed and delivered by
Buyer. This Agreement constitutes and, upon execution and delivery of each of
the other Transaction Documents to which Buyer is a party, each of such other
Transaction Documents will constitute the legal, valid and binding obligation of
Buyer enforceable against Buyer in accordance with its terms, subject to
(i) applicable bankruptcy, insolvency, reorganization, moratorium and other
similar Laws of general application with respect to creditors’ rights and
(ii) general principles of equity.
          (d) Brokerage Fees and Commissions. Neither Buyer nor any Affiliate of
Buyer has incurred any obligation or entered into any agreement for any
investment banking, brokerage, or finder’s fee or commission in respect of the
transactions contemplated by this Agreement or the other Transaction Documents
for which Seller shall incur any liability.
ARTICLE VI
CLOSING
     Section 6.1 Closing.
     The Closing shall be held on the Closing Date at 10:00 a.m., Dallas time,
at the offices of Seller’s counsel in Dallas, Texas, or at such other time or
place as Seller and Buyer may otherwise agree. Each of the parties hereto is
obligated to the other to proceed to Closing and to

10



--------------------------------------------------------------------------------



 



deliver the documents (and funds, in the case of Buyer) that are described in
the remainder of this Article VI.
     Section 6.2 Seller’s Closing Obligations.
     At Closing, Seller shall execute and deliver, or cause to be executed and
delivered, each of the following to Buyer:
          (a) Officer’s Certificate. A certificate of Seller dated as of the
Closing Date, executed by a duly authorized officer of the trustee of Seller, to
the effect that to such officer’s knowledge, the representations and warranties
of Seller contained in this Agreement shall have been true and correct on and as
of the date of this Agreement and as of the Closing Date, and the covenants and
agreements of Seller to be performed on or before the Closing Date in accordance
with this Agreement shall have been duly performed;
          (b) Transaction Documents. The Conveyance executed by Seller and the
NPI Amendment executed by Seller;
          (c) Closing Statement. The closing statement, dated the Closing Date
and in a form to be mutually agreed by Seller and Buyer (“Closing Statement”);
          (d) Legal Opinion. The written opinion, dated the Closing Date and in
the form and substance attached hereto as Exhibit D, of Potter Anderson &
Corroon LLP, Delaware counsel for Seller; and
          (e) Non-Foreign Affidavit. The Affidavit of Non-Foreign Status from
Seller, substantially in the form attached as Exhibit A hereto.
     Section 6.3 Buyer’s Closing Obligations.
     At Closing, Buyer shall deliver, or cause to be delivered the Purchase
Price in immediately available funds to Seller in the manner provided in
Section 3.2, and shall execute and deliver, or cause to be executed and
delivered, to Seller the following:
          (a) Transaction Documents. The Conveyance executed by Buyer and the
NPI Agreement executed by Buyer;
          (b) Officer’s Certificate. A certificate of Buyer dated as of the
Closing Date, executed by a duly authorized representative of Buyer, to the
effect that to such representative’s knowledge, the representations and
warranties of Buyer, as applicable, contained in this Agreement shall have been
true and correct on and as of the date of this Agreement and as of the Closing
Date, and the covenants and agreements of Buyer, as applicable, to be performed
on or before the Closing Date in accordance with this Agreement shall have been
duly performed; and
          (c) Closing Statement. The Closing Statement executed by Buyer.
     Section 6.4 Survival Past Closing.

11



--------------------------------------------------------------------------------



 



     None of the representations and warranties contained in this Agreement
shall survive the Closing; provided that the special warranty of title contained
in the Conveyance shall survive the Closing in accordance with the terms
thereof.
ARTICLE VII
MISCELLANEOUS
     Section 7.1 Counterparts.
     This Agreement may be executed in one or more counterparts and by separate
parties on separate counterparts, all of which shall be considered one and the
same agreement, and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other party. Such
delivery may be made by the physical delivery of executed original counterparts,
by electronic transmission and exchange of executed signature pages hereto, or
by any other means allowed by Law.
     Section 7.2 Governing Law.
     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW MEXICO.
     Section 7.3 [Intentionally Omitted].
     Section 7.4 Entire Agreement.
     This Agreement and the other Transaction Documents contain the entire
agreement among the parties with respect to the subject matter hereof and
thereof, and there are no agreements, understandings, representations, or
warranties among the parties other than those set forth or referred to herein or
therein.
     Section 7.5 Notices.
     All notices and other communications hereunder shall be in writing and
shall be deemed sufficiently given for all purposes hereof if (i) delivered in
person, by courier or by registered or certified United States mail to the
Person to be notified, with receipt obtained, or (ii) sent by telecopy, telefax
or other facsimile transmission, with evidence of receipt obtained, in each case
to the appropriate address or number as set forth below (or at such other
address or number for a party as shall be specified by like notice). Each notice
shall be deemed effective on receipt by the addressee as aforesaid; provided
that, notice received by telecopy, telefax or other facsimile transmission after
5:00 p.m. at the location of the addressee of such notice shall be deemed
received on the first business day following the date of such electronic
receipt. Until changed pursuant to the foregoing, notices to the parties shall
be addressed as follows:

12



--------------------------------------------------------------------------------



 



Seller: if to Seller, addressed to:
U.S. Trust, Bank of America
Private Wealth Management
901 Main Street, 17th Floor
Dallas Texas 75202
Attn.: Ron E. Hooper
Phone: 214.209.2444
Fax: 214.209.2431
With a copy to:
Thompson & Knight LLP
One Arts Plaza
1722 Routh Street, Suite 1500
Dallas, Texas 75201
Attn: Amy Curtis
Phone: 214.969.1763
Fax: 214.999.1564
Buyer: if to Buyer, addressed to:
Williams Production Company, LLC
One Williams Center, Suite 2600
Tulsa, OK 74172
Attn: Jeffrey Schmuhl
Phone: 918.573.1348
Fax: 918.573.0576
With a copy to:
Williams Production Company, LLC
One Williams Center, Suite 4700
Tulsa, OK 74172
Attn: Assistant General Counsel — Exploration and Production
Phone: 918.573.3556
Fax: 918.573.6928
     Section 7.6 Successors and Assigns; Assignment.
     This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors and
assigns.
     Section 7.7 Amendments and Waivers.
     This Agreement may not be waived, modified or amended except by an
instrument or instruments in writing signed by the party against whom
enforcement of any such modification

13



--------------------------------------------------------------------------------



 



or amendment is sought. The waiver by any party hereto of a breach of any term
or provision of this Agreement shall not be construed as a waiver of any
subsequent breach.
     Section 7.8 Schedules and Exhibits.
     All Schedules and Exhibits hereto which are referred to herein are hereby
made a part hereof and incorporated herein by such reference. Any item disclosed
in Schedule 5 with respect to a representation by Seller shall be deemed to be
disclosure of such item with respect to all representations by Seller to the
extent that its application to the other representations is reasonably apparent
on its face.
     Section 7.9 Agreement for the Parties’ Benefit Only.
     Nothing in this Agreement or the other Transaction Documents is intended to
confer upon any Person, other than the parties hereto or thereto and their
respective successors and permitted assigns and mortgagees, any rights,
benefits, remedies or obligations hereunder or thereunder; and no Person, other
than the parties and their respective successors and permitted assigns, is
entitled to rely on any representation, warranty, covenant, or agreement
contained herein or in the other Transaction Documents.
     Section 7.10 Severability.
     If any term or other provision of this Agreement is invalid, illegal, or
incapable of being enforced by any rule of Law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any adverse manner to any party. Upon
such determination that any term or other provision is invalid, illegal,
unenforceable or otherwise in violation of applicable Law or public policy, the
parties hereto shall conduct good faith negotiations for the purpose of
modifying this Agreement and the other Transaction Documents in order to most
nearly effect the original intent of such parties to the end that the
transactions contemplated hereby, including the economic consequences thereof,
are fulfilled to the greatest extent possible.
     Section 7.11 No Retained Liens.
     No lien or encumbrance of whatsoever nature, express or implied, shall be
retained by or created in favor of Seller in or against the Net Profits Interest
as security for payment or performance of the Purchase Price or any other
obligations of Buyer; and Seller hereby expressly waives and releases any such
express or implied liens and encumbrances.
     Section 7.12 No Recourse to Officers, Etc.
     EACH PARTY HERETO HEREBY AGREES THAT THE OBLIGATIONS AND LIABILITIES OF
BUYER AND SELLER UNDER THIS AGREEMENT ARE SOLELY THEIR OBLIGATIONS AND
LIABILITIES, AND THAT NO EQUITY OWNER, CERTIFICATE HOLDER, OFFICER, DIRECTOR,
MEMBER, PARTNER, TRUSTEE, BENEFICIARY OR HOLDER OF UNITS OF BENEFICIAL INTEREST,
MANAGER,

14



--------------------------------------------------------------------------------



 



EMPLOYEE, AGENT OR AFFILIATE OF BUYER OR OF SELLER SHALL HAVE ANY PERSONAL
LIABILITY THEREFOR.
     Section 7.13 Further Cooperation.
     After the Closing, Seller shall take such further actions as Buyer may
reasonably request, to (a) further evidence or effect the conveyance of the Net
Profits Interest to Buyer, (b) perfect Buyer’s title thereto and to accomplish
the orderly transfer of the Net Profits Interest to Buyer, in the manner
contemplated by this Agreement and (c) accomplish the transactions contemplated
by this Agreement.
     Section 7.14 Access to Information.
     Seller shall hold all the information, books and records (including all
financial records and statements) relating to the Net Profits Interests existing
on the Closing Date and not destroy or dispose of any such information, books or
records for a period of six years from the Closing Date. After such six-year
period, if Seller desires to destroy or dispose of any of such information,
books and records, Seller shall first offer in writing at least ninety (90) days
prior to such destruction or disposal to surrender such information, books and
records to Buyer. After the Closing Date, Seller shall, during normal business
hours and upon reasonable advance notice, make available and provide Buyer and
its representatives (including counsel and independent auditors) with access to
all such information, books and records that any Buyer may require with respect
to any reasonable business purpose or in connection with any claim, dispute,
action, cause of action, investigation or proceeding of any kind by or against
any Person, and shall cooperate fully with Buyer and its representatives
(including counsel and independent auditors) in connection with the foregoing.
[The remainder of this page is intentionally left blank.]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each
of the parties as of the day first above written.

            BUYER:


WILLIAMS PRODUCTION COMPANY, LLC,
a Delaware limited liability company
      By:   /s/ JEFFREY SCHMUHL         Name:   Jeffrey Schmuhl        Title:  
Director     

Signature Page to Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



            SELLER:


WILLIAMS COAL SEAM GAS
ROYALTY TRUST
      By:   BANK OF AMERICA, N.A.,
acting in the capacity as Trustee             By:   /s/ RON E. HOOPER        
Name:   Ron E. Hooper        Title:   Senior Vice President     

Signature Page to Purchase and Sale Agreement

 